ORDER

PER CURIAM.
St. Louis County (“Employer”) appeals the Labor and Industrial Relations Commission’s (“the Commission”) decision finding Sharon Twitty (“Employee”) permanently and totally disabled and awarding her benefits. Employer1 argues the Commission erred in awarding benefits because: (1) Employee failed to give Employer notice of her injuries under Section *126287.420, RSMo 1994; (2) Employee failed to satisfy her burden of proof that Employer was not prejudiced by her failure to provide statutory notice of her injuries; and (3) Employee failed to adduce evidence of treatment records to support the opinion of two experts who testified in support of her permanent and total disability status.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The Commission’s decision is affirmed. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for this order affirming the decision pursuant to Rule 84.16(b).

. The Second Injury Fund adopted the brief of Employer.